Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1 (labeled page 7), filed 07/05/2021, with respect to the 35 U.S.C.  have been fully considered and are persuasive.  The rejection of 04/05/2021 has been withdrawn. 
Applicant's arguments filed 07/05/2021 with respect to the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections of the claims have been fully considered but they are not persuasive. 
With respect to the rejection of claim 1 in view of Shimada (US Pub No.: 2018/0085280), the applicant argues that Shimada teaches an “open-loop” type device control as per [0048]-[0051] of Shimada, which would then mean that Shimada does not teach a determining of a desired assistive torque value as a function of the force measurement value.” Examiner disagrees.  While [0048]-[0051] does not explicitly disclose an open loop control, it is also unclear how an open loop system would create a system wherein the assistive torque would not be determined as a function of the force measurement value. The device of Shimada is disclosed to use a motion determination unit to drive an actuator in [0052]-[0053]. From here, the motion determination unit would take in data from a pressure sensor as per [0048]. As such, the motion determination unit would determine an output torque for an actuator (like the first motor unit 7 defined in [0053]) as a function of a force measurement value from the pressure sensor of [0048]. As such, Shimada does teach the limitations as presented in claim 1 as the claim language of claim 1 does not explicitly limit the system to a closed loop control or prevent the use of a retrieving assist levels from a memory. With respect to claims 8 and 15, the argument here against Shimada (on page 5, that is labeled page 11), it is stated that the 
With respect to the argument against Nagasaka on pages 6-7 (labeled pages 12-13), the applicant argues that, while Nagasaka does include a contact sensor, Nagasaka does not teach that the processor is configured to determine “on the basis of a force measurement received from the pressure sensor, a desired assistive torque value, and operate the motor based on the desired assistive torque value.” Examiner disagrees.  As per [0055], the contact sensor is detecting a grounded state of the feet of the user, which is then used in the host computer in [0099] as part of the actuation control for the device of Nagasaka.  While Examiner does agree that the joint angle and joint velocity would play a major part in the control of Nagasaka, these contact sensors would still be sensing a pressure that would then be used in the control of Nagasaka.  Examiner also does concede that, as the sensor is a contact sensor, it is most likely just sensing a pressure as opposed to the magnitude of a pressure. However, as claim 8 does not claim that the determination is based on the magnitude of a force measured as opposed to just a force measurement, Nagasaka is still seen to read upon claim 8.
With respect to claims 7 and 12 (on page 9, labeled page 16), applicant argues that a person of skill in the art would not find it obvious or find motivation to incorporate the device of Messer into the device of Shimada as the foam of the pending invention is claimed to be between the first plate and the foot plate. As such, applying comfort to a user’s foot via said foam is not possible as the foam does not contact the user’s foot. Examiner disagrees. While it is true that the foam isn’t contacting the user directly, the reinforcing foam in [0024] is also not disclosed to contact the user directly.  Said foam is disclosed to enable a flexing and moving without hitting a hard firm surface which would cause the user pain and discomfort. While the foot of the user would still be contacting the uppermost plate of Shimada in view of Messer, said foam would provide a cushioning between the plates that increases the comfort of the device, as per [0024].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 8-9 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada (US Pub No.: 2018/0085280).
Regarding claim 8, Shimada discloses a device (being a walking assistance apparatus as per the abstract), comprising: an orthosis configured to couple around a body joint of a user (shown in figure 1, wherein a walking assistance device coupled around an ankle joint 5 is depicted), wherein the orthosis is configured to be coupled to a first body part on a first side of the joint (the lowermost part below the ankle joint is seen to be a foot part to be coupled to a foot of a user at part 6) and a second body part on a second side of the joint (the upper part above the ankle joint is seen to be connected to the lower leg of the user), a pressure sensor (disclosed in [0049]) coupled to the orthosis (as the pressure sensor is measuring a pressure from the sole of the user, it is assumed to be coupled to part 6 of figure 1), a motor configured to apply a force to the orthosis to generate a torque force across the joint of the user (the second motor unit 12 would apply a driving force to the ankle, as per [0080]); and a processor (being the control device 20 shown in the block diagram in figure 10), the processor being configured to determine, on the basis of a force measurement received from the pressure sensor, a desired torque value and operate the motor based on the desired torque value (the control unit receives data from the pressure sensor 11 that would then be processed by the motion determination unit 103 then outputted by the motor control unit 102 to control the second motor unit and its torque output. Pressure sensing for an input for the motion determination unit is disclosed in [0048]-[0049], the motor determination unit controls the motor control unit in [0053], and then motor control unit controlling the second motor unit control in [0076]-[0077]). 
Regarding claim 9, Shimada teaches the device of claim 8, wherein the processor is configured to: compare the force measurement value received from the pressure sensor to a threshold; and when the force measurement value is less than the threshold, set the desired assistive torque value to a minimum torque value (the motion determination unit would evaluate the pressure sensor data by comparing it to a threshold as per [0049]); and when the force measurement value is less than the threshold, set the desired assistive torque value to a minimum torque value (it stands to reason that the torque applied by the motor would be minimal as [0049] of Shimada states that, if the pressure is below the threshold, the device is in a ‘leg-idling period.’ As such, the torque needed by a motor would be minimal).
Regarding claim 13, Shimada teaches he device of claim 8, wherein the joint is a knee joint (in this instance, the joint would be part 3 in figure 1, driven by the first motor part 7.  Here, part 4, at the lower leg, would be the first body part below the joint the strap at about part 2 would be about the second body part, the upper leg, above the joint).
Regarding claim 15, Shimada discloses a method of applying assistive force (Shimada discloses an assistance apparatus with a method to control said apparatus, as per [0005]), comprising: receiving a force measurement from a pressure sensor (a pressure sensor disclosed in [0027] would detect a pressure exerted by a user’s foot), wherein the pressure sensor is configured to measure a force applied by a body part of a user (the pressure sensor would sense a force of a user’s foot, as per [0027]), to produce a force measurement value; determining, as a function of the force measurement value, a desired assistive torque value (as per [0048]-[0052], the pressure sensor’s data would be processed by a motion determination unit and used by the motor control unit to output an assistive torque to a joint of a user); and, operating a motor to cause the motor to apply a motor force to the orthosis to generate a motor torque force across the joint equal to the desired assistive torque value (this motor can be either the first motor unit at the knee or the second motor unit at the ankle, both shown in figure 10).
Regarding claim 16, Shimada discloses the method of claim 15, wherein the method further comprises: comparing the force measurement value to a threshold; and when the force measurement value is less than the threshold, setting the desired assistive torque value to a minimum torque value (the motion determination unit would evaluate the pressure sensor data by comparing it to a threshold as per [0049]); and when the force measurement value is less than the threshold, set the desired assistive torque value to a minimum torque value (it stands to reason that the torque applied by the motor would be minimal as [0049] of Shimada states that, if the pressure is below the threshold, the device is in a ‘leg-idling period.’ As such, the torque needed by a motor would be minimal).
Claim(s) 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaka (US Pub No.: 2014/0100492).
Regarding claim 8, Nagasaka discloses a device, comprising: an orthosis (disclosed in the abstract) configured to couple around a body joint of a user (a coupling about a hip joint is shown in figure 1 at about part 204), wherein the orthosis is configured to be coupled to a first body part on a first side of the joint (an attachment above part 204 being is shown as  the pelvis link PL in figure 1) and a second body part on a second side of the joint (which would be at the thigh about thigh link 207), a pressure sensor coupled to the orthosis (being the contact sensor 211 shown in figure 1), a motor configured to apply a force to the orthosis to generate a torque force across the joint of the user (an actuator part 201 is disclosed to drive the hip joint 204 as per paragraph [0061]); and a processor (being the host computer 203 which would have two microcomputers as per figure 4), the processor being configured to determine, on the basis of a force measurement received from the pressure sensor, a desired torque value and operate the motor based on the desired torque value (as per [0064], the contact sensors would determine if the user Is walking or idling and would feed this information to the host computer. Then, as per [0098] and figure 9, it is seen that measuring this state would be one of the steps to control a motor of the device to then initiate a movement).
Regarding claim 14, Nagasaka discloses the device of claim 8, wherein the joint is a hip joint (the joint would be the coupling about a hip joint that is shown in figure 1 at about part 204).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US Pub No.: 2018/0085280).
Regarding claim 1, Shimada discloses a device (being a walking assistance apparatus as per the abstract), comprising: an orthosis configured to couple to an ankle of a user (shown in figure 1, wherein a walking assistance device with an ankle joint 5 is depicted); a pressure sensor (part 11 as per [0027]) coupled to the orthosis and configured to be positioned underneath a foot of the user when the orthosis is coupled to the ankle of the user (the sensor is disclosed to measure a pressure on the user’s foot as per [0027]. As such, it is assumed that the sensor would be on the orthosis at the foot plate in figure 1), a motor (a second motor unit 12 defined in [0076]) are defined in configured to apply a force to the orthosis to generate a torque force in the ankle of the user (as per [0076], the second motor unit 12 would apply force to the ankle of the user to drive it. This applied force would generate a torque); and a processor (being the motion determination unit in [0048] that would process and output data from the disclosed sensors and then send said data to the motor control unit in [0053]), the processor being configured to: receive a force measurement value from the pressure sensor (the motion determination unit receives data from the pressure sensor in [0048]-0049]), determine a desired assistive torque value as a function of the force measurement value (this is done via the motion determination unit outputting data to the motor control unit that would drive a motor in [0052]-[0053]), and operate the motor to cause the motor to apply a force to the orthosis to generate a torque force in the ankle equal to the desired assistive torque value (the motor control unit would then output a signal to a motor in [0053] to generate a torque. Said motor control unit would control the second motor unit in [0076]-[0077]).
With respect to the motor control unit disclosed in [0053] controlling the second motor unit in [0076]-[0077], it should be noted that both of these components are in different embodiments. Additionally, while a motor control unit is disclosed within the embodiment with the second motor unit (in [0080]), there is not a disclosure of using a “center position of a pressure of a pressure exerted on trainee’s sole” in the third embodiment. It would be obvious to one of obvious skill in the art at the time of filing to incorporate the motor control unit with the motion determination unit of the embodiment in [0048]-[0052] and incorporate it into the embodiment within [0076]-[0077] for the purpose of taking input data from the pressure sensor disclosed in [0051] to then determine a leg position to control movement of the leg, which is required to move the second motor in [0079]. 
With respect to the motor control unit disclosed in [0053] controlling the second motor unit in [0076]-[0077], it should be noted that both of these components are in different embodiments. Additionally, while a motor control unit is disclosed within the embodiment with the second motor unit (in [0080]), there is not a disclosure of using a “center position of a pressure of a pressure exerted on trainee’s sole” in the third embodiment. It would be obvious to one of obvious skill in the art at the time of filing to incorporate the motor control unit with the motion determination unit of the embodiment in [0048]-[0052] and incorporate it into the embodiment within [0076]-[0077] for the purpose of taking input data from the pressure sensor disclosed in [0051] to then determine a leg position to control movement of the leg, which is required to move the second motor in [0079]. 
Regarding claim 2, Shimada discloses the device of claim 1, wherein the processor is configured to: compare the force measurement value received from the pressure sensor to a threshold (the motion determination unit would evaluate the pressure sensor data by comparing it to a threshold as per [0049]); and when the force measurement value is less than the threshold, set the desired assistive torque value to a minimum torque value (it stands to reason that the torque applied by the motor would be minimal as [0049] of Shimada states that, if the pressure is below the threshold, the device is in a ‘leg-idling period.’ As such, the torque needed by a motor would be minimal).
Regarding claim 6, Shimada discloses the device of claim 1, wherein the orthosis includes a foot plate configured to be positioned underneath the foot of the user and the pressure sensor is coupled to the foot plate (Shimada discloses a pressure sensor to sense a pressure on the sole of the foot in [0048]. As such, it stands to reason that the pressure sensor of Shimada would be on the foot plate 6 of the device in figure 1 of Shimada).

Claims 3, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US Pub No.: 2018/0085280) in view of Nagasaka (US Pub No.: 2014/0100492) and van der Merwe (US Pub No.: 2011/0264238).
Regarding claim 3, Shimada discloses the device of claim 1. However, Shimada does not teach an instance wherein the processor is configured to determine the desired assistive torque value by: estimating, based on the force measurement value, a user-generated torque at the ankle of the user; and multiplying the user-generated torque by a scaling factor to determine the desired assistive torque value. Instead, Nagasaka does teach a mathematical model to control the orthosis device in [0067]. This mathematical model implies that there is a processing that will use a torque sensor with the model (the torque sensor is also disclosed in [0067]) to control movement at the joints of the device therein. As such, Nagasaka is seen to teach a mathematical estimation of a force at a joint (being the inertia estimation in [0067]) with a sensing of a torque from a use then control an exoskeleton movement.
It would be seen as obvious to one of skill in the art to incorporate the mathematical model and torque sensor of Nagasaka used for the purpose of controlling the device of Shimada as the torque sensing and mathematical model of Nagasaka will prevent “motion of the joints from being hindered by friction” of the gears of Nagasaka and will allow for a ‘precise response’ with respect to the control of the device of Nagasaka. This would allow for a monitoring of the user and the movement assistance device to prevent unwanted movement and enable precise movement about the joints of the user.
However, Shimada in view of Nagasaka still do not teach a multiplying the user-generated torque by a scaling factor to determine the desires assistive torque value. 
Instead, van der Merwe teaches an instance of a multiplying the user-generated torque by a scaling factor to determine the desires assistive torque value (in [0217], van der Merwe teaches a multiplying by a gain factor to calculate a commanded force. The multiplying can be of a measured force as per the end of para [0217]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gain factor to control an output force of van der Merwe into the device of Shimada in view of Nagasaka for the purpose of providing a means to control the actuation of a joint while allowing for a force control and movement to be not impeded and to allow automatic transitions of a force control based off of a movement of a user (as disclosed in [0218]). 	
Regarding claim 17, Shimada in view of Nagasaka teach the device of claim 15. However, Shimada does not teach an instance wherein the processor is configured to determine the desired assistive torque value by: estimating, based on the force measurement value, a user-generated torque at the ankle of the user; and multiplying the user-generated torque by a scaling factor to determine the desired assistive torque value. Instead, Nagasaka does teach a mathematical model to control the orthosis device in [0067]. This mathematical model implies that there is a processing that will use a torque sensor with the model (the torque sensor is also disclosed in [0067]) to control movement at the joints of the device therein. As such, Nagasaka is seen to teach a mathematical estimation of a force at a joint (being the inertia estimation in [0067]) with a sensing of a torque from a use then control an exoskeleton movement.
It would be seen as obvious to one of skill in the art to incorporate the mathematical model and torque sensor of Nagasaka used for the purpose of controlling the device of Shimada as the torque sensing and mathematical model of Nagasaka will prevent “motion of the joints from being hindered by friction” of the gears of Nagasaka and will allow for a ‘precise response’ with respect to the control of the device of Nagasaka. This would allow for a monitoring of the user and the movement assistance device to prevent unwanted movement and enable precise movement about the joints of the user.
However, Shimada in view of Nagasaka still do not teach a multiplying the user-generated torque by a scaling factor to determine the desires assistive torque value. 
Instead, van der Merwe teaches an instance of a multiplying the user-generated torque by a scaling factor to determine the desires assistive torque value (in [0217], van der Merwe teaches a multiplying by a gain factor to calculate a commanded force. The multiplying can be of a measured force as per the end of para [0217]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gain factor to control an output force of van der Merwe into the device of Shimada in view of Nagasaka for the purpose of providing a means to control the actuation of a joint while allowing for a force control and movement to be not impeded and to allow automatic transitions of a force control based off of a movement of a user (as disclosed in [0218]). 
Regarding claim 18, Shimada in view of Nagasaka and van der Merwe teach the method of claim 17. However, Shimada does not teach an instance wherein the method further comprises: receiving from the user a scaling factor setting; and modifying the scaling factor according to the scaling factor setting. Instead, van der Merwe teaches a receiving from the user a scaling factor setting; and modifying the scaling factor according to the scaling factor setting.(as per [0218], the gain factor is modified based off of a measured position and force taken from the device, which then changes the gain factor. It stands to reason that a measured force and position from Shimada in view of Nagasaka, like from the sensors of [0066] of Nagasaka could be used as inputs here). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gain factor to control an output force of van der Merwe into the device of Shimada in view of Nagasaka for the purpose of providing a means to control the actuation of a joint while allowing for a force control and movement to be not impeded and to allow automatic transitions of a force control based off of a movement of a user (as disclosed in [0218]).
Claims 4-5, 10-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US Pub No.: 2018/0085280) in view of Nagasaka (US Pub No.: 2014/0100492).
Regarding claim 4, Shimada discloses the device of claim 1. However, Shimada does not disclose a torque sensor coupled to the orthosis, wherein the torque sensor is configured to measure a magnitude of the torque force generated by the motor. Instead, Nagasaka does teach a torque sensor attached to a thigh actuator in [0067].  It stands to reason that this torque sensor can be attached to the second motor of Shimada. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mathematical model and torque sensor of Nagasaka for the purpose of controling the device of Shimada as the torque sensing and mathematical model of Nagasaka would prevent “motion of the joints from being hindered by friction” of the gears of Nagasaka and would allow for a ‘precise response’ with respect to the control of the device of Nagasaka as this would allow for a monitoring of the user and the movement assistance device to prevent unwanted movement and enable precise movement about the joints of the user. 
Regarding claim 5, Shimada in view of Nagasaka teaches the device of claim 4, wherein Nagasaka teaches the processor is configured to receive the measured magnitude of the torque force from the torque sensor and modify an operation of the motor based upon the magnitude of the torque force (Nagasaka teaches a torque sensor in [0067] that senses a torque force at about an actuator with an encoder. This torque sensor is configured for connection to a microcomputer 401L/R in [0064] that is seen as analogous to the processor in Shimada).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mathematical model and torque sensor of Nagasaka for the purpose of controling the device of Shimada as the torque sensing and mathematical model of Nagasaka would prevent “motion of the joints from being hindered by friction” of the gears of Nagasaka and would allow for a ‘precise response’ with respect to the control of the device of Nagasaka as this would allow for a monitoring of the user and the movement assistance device to prevent unwanted movement and enable precise movement about the joints of the user. 
Regarding claim 10, Shimada discloses the device of claim 8. However, Shimada does not disclose an instance, wherein the processor is configured to determine the desired assistive torque value by: estimating, based on the force measurement value, a user-generated torque at the joint of the user; and multiplying the user-generated torque by a scaling factor to determine the desired assistive torque value. Instead, Nagasaka teaches a mathematical model to control the orthosis device in [0067].  This mathematical model implies that there is a processing that would use a torque sensor with the model (the torque sensor is also disclosed in [0067]) to control movement at the joints of the device therein. As such, Nagasaka is seen to teach a mathematical estimation of a force at a joint (being the inertia estimation in [0067]) with a sensing of a torque from a use then control an exoskeleton movement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mathematical model and torque sensor of Nagasaka for the purpose of controling the device of Shimada as the torque sensing and mathematical model of Nagasaka would prevent “motion of the joints from being hindered by friction” of the gears of Nagasaka and would allow for a ‘precise response’ with respect to the control of the device of Nagasaka as this would allow for a monitoring of the user and the movement assistance device to prevent unwanted movement and enable precise movement about the joints of the user. 
Regarding claim 11, Shimada is seen to teach the device of claim 8. However, Shimada does not teach an instance further comprising a torque sensor coupled to the orthosis, wherein the torque sensor is configured to measure a magnitude of the torque force generated by the motor; and wherein the processor is configured to receive the measured magnitude of the torque force from the torque sensor and modify an operation of the motor based upon the magnitude of the torque force. Instead, Nagasaka does teach a torque sensor attached to a thigh actuator in [0067].  It stands to reason that this torque sensor can be attached to the second motor of Shimada. From here, it is seen that the torque sensor would feed data to microcomputers 401L/R in [0064] (said microcomputers are seen to be analogous to the control unit of Shimada) which would then control the torque output of the motor as per [0064]. It is seen that the torque sensor can be incorporated into the device of Shimada and the processor of Shimada would be able to perform the same duties as the processor of Nagasaka.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mathematical model and torque sensor of Nagasaka for the purpose of controling the device of Shimada as the torque sensing and mathematical model of Nagasaka would prevent “motion of the joints from being hindered by friction” of the gears of Nagasaka and would allow for a ‘precise response’ with respect to the control of the device of Nagasaka as this would allow for a monitoring of the user and the movement assistance device to prevent unwanted movement and enable precise movement about the joints of the user. 
Regarding claim 19, Shimada discloses the method of claim 15. However, Shimada would not disclose an instance wherein the method further comprises: measuring, using a torque sensor, a magnitude of the torque force applied across the joint by the motor; and modifying an operation of the motor based upon the magnitude of the torque force. Instead, Nagasaka teaches a torque sensor in [0067] that senses a torque force at about an actuator with an encoder. This torque sensor is configured for connection to a microcomputer 401L/R in [0064] that is seen as analogous to the processor in Shimada. This processor then would control the output torque by the motor in Nagasaka. It is seen that the torque sensor can be incorporated into the device of Shimada and the processor of Shimada would be able to perform the same duties as the processor of Nagasaka.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mathematical model and torque sensor of Nagasaka for the purpose of controlling the device of Shimada as the torque sensing and mathematical model of Nagasaka would prevent “motion of the joints from being hindered by friction” of the gears of Nagasaka and would allow for a ‘precise response’ with respect to the control of the device of Nagasaka as this would allow for a monitoring of the user and the movement assistance device to prevent unwanted movement and enable precise movement about the joints of the user. 
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US Pub No.: 2018/0085280) in view of Messer (US Pub No.: 2008/0319361).
Regarding claim 7, Shimada discloses the device of claim 6. However, Shimada does not disclose an instance wherein the pressure sensor is mounted to a first plate over the foot plate and further comprising a layer of foam disposed between the first plate and the foot plate. Instead, Messer does teach a presence of a foam in [0024], [0049] and claim 2 therein that is on the foot plate of a motion assist device. This foam can be placed on the foot member of Shimada. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the foam of Messer into the device of Shimada for the purpose of providing a padding on the foot plate that would increase the comfort of said foot plate on the foot of the user (as per [0024] therein). Said layer of foam would also act as a protective layer for the pressure sensor on the foot plate of Shimada. 
Regarding claim 12, Shimada discloses the device of claim 8, wherein the orthosis includes a first plate (figure 1 part 6) configured to be positioned against the body part of the user (part 6 of Shimada would be positioned against the foot of the user) and the pressure sensor is operable to measure compressive force on to the first plate (Shimada discloses a pressure sensor to sense a pressure on the sole of the foot in [0048]. As such, it stands to reason that the pressure sensor of Shimada would be on the foot plate 6 of the device in figure 1 of Shimada);
However, Shimada does not disclose an instance wherein the pressure sensor is mounted to a second plate beneath the first plate and further comprising a layer of foam disposed between the first plate and the second plate. Instead, Messer does disclose an additional footplate 14 in figure 1A with a foam layer in [0049]. Here, it stands to reason that the pressure sensor can be added into the second plate of Messer with knowable results, and that a foam layer and second plate of Messer can be incorporated on beneath the first plate of Shimada.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the foam of Messer into the device of Shimada for the purpose of providing a padding on the foot plate that would increase the comfort of said foot plate on the foot of the user (as per [0024] therein). Said layer of foam would also act as a protective layer for the pressure sensor on the foot plate of Shimada. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774